Name: Commission Regulation (EEC) No 1757/78 of 26 July 1978 amending Regulations (EEC) No 1523/71 and (EEC) No 771/74 regarding flax and hemp
 Type: Regulation
 Subject Matter: trade policy;  information technology and data processing;  plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31978R1757Commission Regulation (EEC) No 1757/78 of 26 July 1978 amending Regulations (EEC) No 1523/71 and (EEC) No 771/74 regarding flax and hemp Official Journal L 203 , 27/07/1978 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 10 P. 0067 Greek special edition: Chapter 03 Volume 22 P. 0049 Swedish special edition: Chapter 3 Volume 10 P. 0067 Spanish special edition: Chapter 03 Volume 14 P. 0221 Portuguese special edition Chapter 03 Volume 14 P. 0221 COMMISSION REGULATION (EEC) No 1757/78 of 26 July 1978 amending Regulations (EEC) No 1523/71 and (EEC) No 771/74 regarding flax and hemp THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), as last amended by Regulation (EEC) No 814/76 (2), and in particular Articles 4 (5) and 10 thereof, Whereas Article 4 of Regulation (EEC) No 1308/70 has limited the system of aid to flax grown mainly for fibre and to hemp ; whereas Commission Regulation (EEC) No 1523/71 of 16 July 1971 on communications between Member States and the Commission on flax and hemp (3) and Commission Regulation (EEC) No 771/74 of 29 March 1974 laying down detailed rules for granting aid for flax and hemp (4) should therefore be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1523/71 is hereby amended as follows: 1. Article 1 (1) shall read: "1. During the second month following that of the time limit fixed for declaring the areas sown for a marketing year, the area of flax grown mainly for fibre, and the area of hemp, these being the areas declared as sown." 2. In Article 1 (2) and (3), the expressions "the area of flax grown mainly for seed" and "the areas of flax grown mainly for seed" shall respectively be deleted. 3. Article 2 (b) is deleted. Article 2 Article 2 of Regulation (EEC) No 771/74 is hereby amended to read as follows: "Article 2 For the purposes of Article 3 of Regulation (EEC) No 619/71, "flax grown mainly for fibre" means flax grown from the varieties of seed specified in the Annex hereto." Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 146, 4.7.1970, p. 1. (2)OJ No L 94, 9.4.1976, p. 4. (3)OJ No L 160, 17.7.1971, p. 14. (4)OJ No L 92, 3.4.1974, p. 13.